Citation Nr: 1230193	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  10-13 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a liver disorder to include as secondary to service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a heart disorder to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to December 1966.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran disagreed and perfected an appeal.  During the pendency of the appeal, the Veteran relocated to Arizona.

In a July 2011 decision and remand, the Board granted service connection for an acquired psychiatric disorder to include PTSD, anxiety and depression, and tinnitus, and remanded the Veteran's claims for liver and heart disorders for further development.

The issue of entitlement to service connection for a heart disorder to include as secondary to service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is service-connected for PTSD.

2.  The Veteran used alcohol as a form of self-medication for PTSD symptoms.

3.  The Veteran has been diagnosed during the pendency of the claim with liver enlargement with parenchymal disease secondary to alcohol abuse.






CONCLUSION OF LAW

Entitlement to service connection for a liver disorder secondary to service-connected PTSD is warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his currently diagnosed liver enlargement with parenchymal disease secondary to alcohol abuse should be service-connected because he used alcohol as a form of self-medication to treat symptoms of his service-connected PTSD.  The Board will first briefly discuss preliminary matters below.

Compliance with remand instructions is neither optional nor discretionary and where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board remanded the Veteran's liver claim for, among other things, a new examination that provided an opinion whether it was at least as likely as not that the Veteran's liver disease had its onset during service; was due to PTSD; or, was aggravated by PTSD.  The remand also directed VA to request that the Veteran identify all post-service treatment for his liver disability and to obtain all VA treatment records dated from March 28, 2008.

The record includes an August 2011 letter from VA to the Veteran requesting that he identify all post-service treatment for his liver disability, and the record now includes VA treatment records from Florida and Arizona dated after March 28, 2008.  In addition, the record includes the results of a VA examination provided in September 2011.  As the Board grants the Veteran's claim, any failure of VA to substantially comply with the terms of the July 2011 remand is rendered moot and does not prejudice the Veteran as to his claim for a liver disability.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The record includes a December 2008 letter from the RO to the Veteran which informed him how to substantiate a claim for service connection and secondary service connection.  The Veteran was also informed how VA determines a disability rating and an effective date.   In addition, the Veteran was notified that reasonable efforts would be made to help him obtain evidence necessary to support his claim, including that VA would request any pertinent records held by Federal agencies, such as military records, and VA medical records, and that if a medical examination were necessary to adjudicate his claim, an examination would be provided.  The Veteran's claim was adjudicated subsequent to the notice.  Thus, the Veteran had a meaningful opportunity to participate in the adjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); Overton v. Nicholson, 20 Vet. App. 427 (2006).  The Veteran has not contended that he has not received proper notice with regard to his secondary service connection claim.

The Board observes that the RO has obtained the Veteran's service medical records, and VA treatment records.  The Veteran has also been provided with a VA medical examination pertaining to his secondary service connection claim.  

Thus, the Board finds that adjudication of the Veteran's claims is appropriate as the record shows that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claims decided herein.  As above, because the Board grants the Veteran's claim, the Board finds that the Veteran is not prejudiced by any lack of notice or development in this case.  Therefore, the Board will proceed to a decision on the claims.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).  To prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

The Veteran contends that he used alcohol to treat his service-connected PTSD symptoms and that his current liver disorder was caused by use of alcohol.  In a February 2008 claim, the Veteran sought service connection for alcoholism secondary to PTSD.  In a March 2008 VA discharge summary, the VA physician noted that the Veteran stated that he "used alcohol for many years in-part as a form of self-medication" for PTSD symptoms.  The report further states that the Veteran's alcohol abuse was in remission.  The report also states that the Veteran stated that after service and before his hospitalization, he would at times be intoxicated four days a week and that he experienced recurrent blackouts and had liver problems.  In a March 2009 VA examination report, the examiner diagnosed the Veteran with "liver enlargement with parenchymal disease secondary to alcohol abuse."  Thus, the Veteran contends that there is a nexus between his current disability and his service-connected PTSD.

In Allen v. Principi, 237 F.3d. 1368, 1376-78 (Fed. Cir. 2001), the Federal Circuit outlined the narrow circumstances in which 38 U.S.C.A. § 1110 authorized disability compensation for alcohol-abuse related disability.  The Federal Circuit interpreted § 1110 as precluding service connection for a disability that resulted from primary alcohol abuse (i.e., arising from the voluntary and willful drinking to excess).  Allen at 1376. On the other hand, the Federal Circuit held that § 1110 allowed service connection in one circumstance - when alcohol abuse arose "secondarily from or as evidence of the increased severity of a non-willful misconduct, service-connected disorder."  Allen at 1378. The Federal Circuit further explained:

Veterans can only recover if they can adequately establish that their alcohol and drug disability is secondary to or caused by their primary service-connected disorder. We foresee that such compensation would only result when there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability.

In this case, the Veteran contends that after his discharge, when he was experiencing the effects of the PTSD, he sought relief by using alcohol to attenuate the symptoms of PTSD.  To the extent that such use can be construed to be willful misconduct under 38 C.F.R. § 3.301 (c)(2) (2011), the Board observes that the alcohol use was caused, at least in part, by the Veteran's PTSD and is, therefore, the exception envisioned by the Federal Circuit Court in Allen.  

The Board has already determined that the Veteran's PTSD was incurred during his active duty service and has previously presumed the Veteran to be a credible witness.  The Board further notes that the Veteran is a competent witness to report the degree of his alcohol use and the reasons he used it and such statements are thus also probative.  Finally, the record shows that the Veteran's current liver disease was secondary to alcohol abuse.  There is no evidence to the contrary.  

In sum, the Board finds that evidence shows there is a current disability, a service-connected disability, and evidence that establishes a connection between the service-connected PTSD and the current liver disability in satisfaction of the criteria stated in Wallin v. West, 11 Vet. App. 509 (1998).  Accordingly, service connection is warranted.  



ORDER

Service connection for a liver disorder is granted.


REMAND

The July 2011 Board remand directed VA to provide an examination of the Veteran which included an opinion whether it was at least as likely as not that the Veteran's chronic heart disorder is due to the Veteran's service-connected PTSD and if not, whether it is at least as likely as not that the Veteran's chronic heart disorder was aggravated by the service-connected PTSD.  The September 2011 examiner diagnosed the Veteran with atherosclerotic cardiovascular disease and stable angina and noted that the heart disorder met the definition of ischemic heart disease.  The examiner opined that the Veteran's heart disease was less likely as not related to his active duty service because he "was aboard a ship in Viet Nam and exposure to AO is unknown."  There is no opinion regarding whether the Veteran's heart disease was caused or aggravated by his service-connected PTSD.

As noted above, compliance with remand instructions is neither optional nor discretionary and where the remand orders of the Board are not satisfied, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the examiner failed to substantially comply with the Board's remand by not providing an opinion specifically requested by the Board.  For that reason, the claim must be remanded. 

It is also noted that the supplemental statement of the case dated in December 2011 indicates that VA medical records dated to May 24, 2012, were reviewed.  However, the most recent records included in the claims folder or Virtual VA are dated in September 2011.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all VA treatment records pertaining to the Veteran that are not already of record dating from September 2011 are included in the Veteran's VA claims folder or uploaded to Virtual VA.

2.  Provide the Veteran's VA claims folder to an appropriate examiner who should review the Veteran's VA claims folder and provide an opinion whether it is at least as likely as not (i.e., a probability of 50 percent) that the Veteran's chronic heart disease was caused by his service-connected PTSD disability.  A complete explanation for the opinion must be provided.  

The examiner should provide an opinion whether it is at least as likely as not that the Veteran's chronic heart disease was aggravated (i.e., worsened) beyond the natural progress by his service-connected PTSD.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's heart disease found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD.  A complete explanation for the opinion must be provided.  

If the examiner determines that examination of the Veteran is necessary to provide the requested opinions, then such an examination should be provided.

3.  Ensure completion of the foregoing and any other necessary development, and then readjudicate the Veteran's claim.  If the benefit on appeal is denied, provide the Veteran and his representative with a supplemental statement of the case and allow a reasonable period for response.  Thereafter, if otherwise in order, return the Veteran's VA claims folder to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


